DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 02/22/2021.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10946807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.

17/181450
16/744013
1. In a split head unit having an electronics housing and a separate tablet, a mounting system configured to mount said tablet to an existing vehicle dash assembly, comprising: (a) a bezel having a standard opening configured to receive a conventional 


2. The mounting system as recited in claim 1, wherein:(a) said right side of said forward extending portion includes a plurality of right side holes; (b) said right attachment bracket is connected to said head unit emulator bracket by passing a plurality of right mounting screws through said right attachment bracket and into said plurality of right holes; (c) said left side of said forward extending portion includes a plurality of left side holes; and (d) said left attachment bracket is connected to said left side of said forward extending portion by passing a plurality of left mounting screws through said 


3. The mounting system as recited in claim 1, wherein said head unit emulator bracket includes a plate occupying the same plane as a front face of said conventional aftermarket stereo head unit.  
3. The mounting system as recited in claim 2, wherein: (a) said head unit emulator bracket includes a plate occupying the same plane as a front face of said conventional aftermarket stereo head unit; and (b) said standoff is attached to said plate. 

4. The mounting system as recited in claim 1, wherein said standoff and said head unit emulator bracket are made as separate pieces.  
4. The mounting system as recited in claim 1, wherein: (a) said right attachment bracket includes a set of right attachment bracket upper holes configured for use in the attachment of said electronics housing to said right attachment bracket and (b) said left attachment bracket includes a set of left attachment bracket upper holes configured for use in the attachment of said electronics housing to said left attachment bracket. 

5. The mounting system as recited in claim 1, wherein said tablet receiver, said standoff, and said head unit emulator bracket are made as separate pieces.  
5. The mounting system as recited in claim 1 wherein said standard opening in said bezel is selected from the group consisting of a single DIN opening and a double DIN opening. 

6. The mounting system as recited in claim 1, wherein said right attachment bracket and said left attachment bracket are made as separate pieces.  
6. The mounting system as recited in claim 1, further comprising a capture bezel configured to attach over a front of said tablet and lock into said tablet receiver. 

7. The mounting system as recited in claim 1 wherein said form factor of said conventional aftermarket stereo head unit is selected from the group consisting of a form factor for a single DIN aftermarket stereo and a form factor for a double DIN aftermarket stereo.  
7. The mounting system as recited in claim 1, wherein said tablet receiver is attached to said standoff by an interlocking feature that allows said tablet receiver to be selectively removed from said standoff. 

8. In a split head unit having an electronics housing and a separate tablet, a mounting system configured to mount said tablet to an existing vehicle dash assembly, comprising: (a) a bezel having a standard opening configured to receive a conventional aftermarket stereo head unit and an outer bezel perimeter, with said outer bezel perimeter configured to fit within an OEM head unit opening in said existing vehicle 


9. The mounting system as recited in claim 8, wherein:(a) said right side of said forward-extending portion includes a plurality of right side holes; (b) said right attachment bracket is connected to said right side of said head unit emulator bracket by passing a plurality of right mounting screws through said right attachment bracket and into said plurality of right holes; (c) said left side of said forward-extending portion includes a plurality of left side holes; and (d) said left attachment bracket is connected to said left side of said 


10. The mounting system as recited in claim 8, wherein said head unit emulator bracket includes a plate occupying the same plane as a front face of said conventional aftermarket31 stereo head unit.  
10. The mounting system as recited in claim 9, wherein: (a) said head unit emulator bracket includes a plate occupying the same plane as a front face of said conventional aftermarket stereo head unit; and (b) said standoff is attached to said plate. 

11. The mounting system as recited in claim 8, further comprising a standoff which connects said tablet receiver to said head unit emulator bracket.  
11. The mounting system as recited in claim 8, wherein: (a) said right attachment bracket includes a set of right attachment bracket upper holes configured for use in the attachment of said electronics housing to said right attachment bracket and (b) said left attachment bracket includes a set of left attachment bracket upper holes configured for use in the attachment of said electronics housing to said left attachment bracket. 

12. The mounting system as recited in claim 11, wherein said tablet receiver, said standoff, and said head unit emulator bracket are made as separate pieces.  
12. The mounting system as recited in claim 8 wherein said standard opening in said bezel is selected from the group consisting of a single DIN opening and a double DIN opening. 

13. The mounting system as recited in claim 8, wherein said right attachment bracket and said left attachment bracket are made as separate pieces.  
13. The mounting system as recited in claim 8, further comprising a capture bezel configured to attach over a front of said tablet and lock into said tablet receiver. 

14. The mounting system as recited in claim 8 wherein said form factor of said conventional aftermarket stereo head unit is selected from the group consisting of a form factor of a single DIN aftermarket stereo and a form factor of a double DIN aftermarket stereo.  
14. The mounting system as recited in claim 8, wherein said tablet receiver is attached to said standoff by an interlocking feature that allows said tablet receiver to be selectively removed from said standoff. 

15. A mounting system for mounting a stereo head unit in an existing vehicle dash assembly, comprising: (a) an electronics housing; (b) a tablet configured to provide a touch-based user interface for the operation of said electronics housing; (c) a bezel having a standard opening configured to receive a conventional aftermarket stereo head unit 


16. The mounting system as recited in claim 15, wherein:(a) said attachment bracket includes a right attachment bracket and a left attachment bracket; (b) said head unit emulator bracket includes a right forward-extending portion; (c) said right attachment bracket is connected to said right forward-extending portion; (d) said head unit emulator bracket includes a left forward-extending portion; and (e) said left attachment bracket is connected to said left forward-extending portion.  
16. The mounting system as recited in claim 15, wherein: (a) said attachment bracket includes a right attachment bracket and a left attachment bracket; (b) said head unit emulator bracket includes a right forward-extending portion; (c) said right attachment bracket is connected to said right forward-extending portion; (d) said head unit emulator bracket includes a left forward-extending portion; and (e) said left attachment bracket is connected to said left forward-extending portion. 

17. The mounting system as recited in claim 15, wherein:(a) said head unit emulator bracket includes a plate occupying the same plane as a front face of said conventional aftermarket stereo head unit; and (b) a standoff is attached to said plate and said 


18. The mounting system as recited in claim 16, wherein:(a) said right attachment bracket includes a set of right attachment bracket upper holes configured for use in the attachment of said electronics housing to said right attachment bracket; and (b) said left attachment bracket includes a set of left attachment bracket upper holes configured for use in the attachment of said electronics housing to said left attachment bracket.  
18. The mounting system as recited in claim 16, wherein: (a) said right attachment bracket includes a set of right attachment bracket upper holes configured for use in the attachment of said electronics housing to said right attachment bracket and (b) said left attachment bracket includes a set of left attachment bracket upper holes configured for use in the attachment of said electronics housing to said left attachment bracket. 

19. The mounting system as recited in claim 15 wherein said standard opening in said bezel is selected from the group consisting of a single DIN opening and a double DIN opening.  
19. The mounting system as recited in claim 15 wherein said standard opening in said bezel is selected from the group consisting of a single DIN opening and a double DIN opening. 

20. The mounting system as recited in claim 15, further comprising a capture bezel configured to attach over a front of said tablet and lock into said tablet receiver.
20. The mounting system as recited in claim 15, further comprising a capture bezel configured to attach over a front of said tablet and lock into said tablet receiver.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174